Citation Nr: 1721757	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-15 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee replacement claimed as knee strain, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision from the Department of Veterans (VA) Regional Office (RO) in Oakland, California.  

In November 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left knee replacement claimed as knee strain was denied in a September 2011 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the September 2011 rating decision relates to unestablished facts regarding the Veteran's service connection claim for a left knee disability and raises a reasonable possibility of substantiating that claim.

3.  The probative, competent evidence is against a finding that a current left knee disability is related to active duty service and any current arthritis was not present within one year after separation from active duty service.




CONCLUSIONS OF LAW

1.  The September 2011 rating decision that denied service connection for a left knee replacement claimed as knee strain is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
  
2.  Evidence received to reopen the claim of entitlement to service connection for a left knee replacement claimed as knee strain is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a left knee replacement claimed as knee strain have not been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and Material Evidence

The RO denied the Veteran's claim of service connection for a left knee replacement claimed as a knee strain in a September 2011 rating decision, finding that the condition was not incurred in or aggravated by military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).

The evidence received since the September 2011 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, private treatment records and buddy statements.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.   

II. Service Connection

The Veteran asserts that he has a current left knee disability as a result of his military service.  Specifically, that he hurt his knee when he fell down stairs and lacerated the knee.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The record reveals that the Veteran has a current left knee disability.  Thus, the remaining question is whether the left knee disability is related to the Veteran's active duty service.  

Service treatment records reveal that the Veteran lacerated the left patella region without artery or nerve involvement when he fell down stairs in July 1957.  An October 1957 treatment report indicated that the Veteran had normal strength and range of motion in the left knee and no history of bony involvement.  At separation, examination of the lower extremities was normal.

At a June 1958 VA examination the examiner noted that the Veteran was treated for a lacerated left knee in service, but that he did not have any broken bone or any other pathology.  The Veteran reported that he experienced left knee stiffness.  Radiologic findings indicated that there was no evidence of any bone, joint or soft tissue pathology.  Examination of the lower extremities revealed a large post-operative scar of the left knee, presumably as a result of the original trauma.  The examiner reported that the Veteran had full range of flexion and extension of the left knee and diagnosed healed traumatic and post-operative scar over the front of the left knee with slight muscle atrophy of the left leg in the calf area as compared to the right.

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Private treatment records reveal that the Veteran has undergone treatment to his left knee.  In a July 2013 treatment report the Veteran's private physician noted that the Veteran injured his left knee in the military and opined that the injury could very well have been a major precipitating cause of his progressive deterioration of the left knee.  In an April 2015 statement the private physician opined that it was more likely than not that his current left knee problems were related to his injury in service.

The December 2010 VA examiner was asked to address any relationship between the in-service knee complaint and the current knee disability.  The examiner noted the normal knee evaluation at separation from service, as well as the Veteran's report of intermittent pain with kneeling or pressure on the knee after service.  The examiner opined that the current left knee strain was less likely than not caused by military service.  The examiner explained that there was no evidence in the claims file to suggest that there was any residual left knee disability which affected the Veteran during the military or that was a chronic condition after military service.  

The Board notes that both private opinions are inadequate as the July 2013 opinion that explained that the in-service injury "could very well have been" a factor is speculative at best, and the April 2015 opinion is a conclusory statement.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

While the Veteran has asserted that the opinion of his private physician should be afforded more probative value than the opinion of the December 2010 examiner, a nurse practitioner, the examination was performed by a competent medical professional after examination and review of the medical record.  She reported a clear rationale for her opinion and the Veteran has not asserted any specific reason why the VA examiner opinion should be afforded less probative value other than her credentials, which the Board notes does indicate that she has medical training and experience.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran also noted that he was on pain medication during his examination which affected his reports of pain.  As the negative opinion provided by the examiner was not based on a lack of pain at the examination the Board finds this is not reason enough to discount the examiner's opinion.  The Veteran has also argued that the x-ray performed in 1958 would not show soft tissue injury and he was not provided a magnetic resonance imaging (MRI) of the knee in the 1950's.  While this may be the case, the totality of the evidence shows a normal knee examination at separation from service, a normal knee x-ray shortly after service, and a normal knee examination shortly after service.  All of these things weigh against the claim.  The only evidence in favor of the claim is the report of pain following service.  However, the VA examiner was well aware of the Veteran's intermittent pain and still found the evidence against a finding of a relationship between a current knee disability and service.  

Accordingly, the Board affords more probative value to the VA examiner's opinion as it is consistent with the evidence of record and offered by a medical professional who provided a rationale for the conclusion reached.  Thus, the most probative evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing knee pain since service and has submitted buddy statements in support of his contention.  However, neither the Veteran nor the individuals who submitted buddy statements in support of his claim are shown to possess any medical expertise; thus, those opinions as to the existence of a left knee disability or as to the etiology of a left knee disability are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left knee disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the opinion of the VA examiner to be more probative than the lay assertions as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of knee pain, and as the opinion is supported by a clear rationale. 

In summary, the preponderance of the evidence is against a finding that the Veteran has a current left knee disability that was caused or aggravated by service.  Thus, the claim for service connection is denied.  









(CONTINUED ON NEXT PAGE)
ORDER

The claim for service connection for a left knee replacement claimed as knee strain is reopened, to this extent only the claim is granted.

Service connection for a left knee replacement claimed as knee strain is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


